Citation Nr: 1820995	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.   Entitlement to service connection for a rib injury, left side.

2.   Entitlement to service connection for a head injury.

3.   Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1998 to December 2001, January 2003 to January 2004, June 2006 to November 2006, and again from September 2007 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.   The Veteran does not have a current left rib disability.

2.   The Veteran does not have a current disability related to a head injury.  

3.   The evidence reasonably shows that the Veteran's sleep apnea had its onset during service.


CONCLUSIONS OF LAW

1.   The criteria for service connection for a left rib disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.   The criteria for service connection for a disability due to a head injury have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.   The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

Head Injury (Claimed as Shock Wave) and Left Rib Disorder

Based on a review of the evidence, the Board finds that service connection for a left rib disorder and head injury (claimed as shock wave) is not warranted.  In this regard, the Board does not dispute that the Veteran experienced left sided rib pain after falling off of a horse in service in February 2009.  Indeed, the evidence is clear that the Veteran was placed on profile as a result.  Thereafter, the evidence shows that in March 2009, the Veteran complained of pain between the L9 and L10 ribs for three weeks.  The impression was contusion of the left abdominal wall.  Since that time; however, nowhere in the voluminous amounts of VA treatment records has a rib disorder been diagnosed.  Although the Veteran had an in-service injury; the evidence of record does not demonstrate any residuals of that injury.

Similarly, there has been no showing of a current disability related to a head injury.  The Veteran reported being exposed to a shock wave during service, and the Board finds his reports of an in-service injury credible.  However, VA treatment records from August 2009 show that the Veteran reported symptoms of short-term memory loss, irritability, sensitivity to light, and sleep problems.  He stated he was told he screened positive for a TBI and "needed a second evaluation done."  The Veteran was given a second evaluation for a TBI in August 2009; the results of which state that the explosions of IEDs and falling on his head in a motorcycle accident did not cause a TBI.  An April 2012 VA examination shows that the Veteran was examined and was found not to have a TBI.  On VA examination in May 2013, a TBI was not shown.  With regard to the symptoms described by the Veteran, the Board notes that memory loss, irritability, and chronic sleep impairment have been attributed to his service-connected PTSD disability, which is currently rated as 100 percent disabling.  At no time since the Veteran filed his claim for service connection for a head injury has a disabling disorder been shown.

To the extent that the Veteran himself contends that he has these current disabilities, the Board finds that he is not competent due to the medical complexity of these disabilities.  That is, the diagnosis of these disorders extends beyond the common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 n.4 (Fed. Cir. 2007). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no probative medical evidence reflective of a current left rib or head injury disability.  Because no current left rib or head injury disability was shown at the time the claim was filed or during the pendency of the appeal, the Board finds that service connection must be denied.

Severe Obstructive Sleep Apnea

The Veteran contends that his sleep apnea is related to service.  The evidence of record is clear that he currently has a diagnosis of severe obstructive sleep apnea.  Therefore, the first element of service connection has been met.  See August 2008 VA treatment records.  In addition, on his post-deployment health reassessment dated in January 2008, it was noted that the Veteran had a diagnosis of sleep apnea.  In a November 2010 sworn statement, the Veteran stated that in October 2006, he was seen at sick call for not getting enough sleep, always being tired, and excessive snoring.  At the time, he was told that he probably had sleep apnea but the doctor did not have the means to test him.  As soon as the Veteran returned to the United States, he was scheduled for a sleep study and it was confirmed that he had severe sleep apnea.  The lay statements and testimony are competent as they reflect personal observation and/or experience.  The Board has no reason to doubt the credibility of the lay statements and testimony, and they are probative in that they show that the Veteran exhibited symptoms of a disability (later-diagnosed as sleep apnea) during active duty.  Moreover, numerous VA treatment dated immediately post-service reflect a diagnosis of sleep apnea.

As such, based on this Veteran's service treatment records that clearly show that he experienced sleep apnea in-service, as well as numerous VA treatment records that show that the Veteran presented immediately upon discharge with a diagnosis of sleep apnea, the Board finds that the evidence shows that his sleep apnea had onset during service.  As such, service connection for this disability is warranted.

ORDER

Entitlement to service connection for a left rib disorder is denied.

Entitlement to service connection for a disability due to a head injury is denied.

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


